Case 8:15-cv-00011-TPB-CPT Document 151 Filed 01/22/20 Page 1 of 2 PageID 1718

     Defendant Pro Se’s Postpone or Appear by Telephone Motion/Request - Case
     8:15-cv-11-T-60CPT

1                         IN THE UNITED STATES DISTRIC COURT
2                              MIDDLE DISTRICT OF FLORIDA
3                                      TAMPA DIVISION
4
5     In response to Hearing on Motion Docket Entry146 of Case number: 8:15-cv-11-T-
6                              60CPT, formerly : 8:15-cv-00011
7
8    OXEBRIDGE QUALITY RESOURCES
9    INTERNATIONAL, LLC, and
10   CHRISTOPHER PARIS, individually.
11
12   Plaintiffs,
13
14   Vs.
15
16   MARC TIMOTHY SMITH, individually,
17   and d/b/a/ CAYMAN BUSINESS SYSTEMS (Defunct since ~2001)
18
19   Defendants.
20
21   Presiding Judge: Thomas P. Barber
22   Court: Florida Middle District Court
23   Office: Tampa Office
24   County: Hillsborough
25   Case Number: 8:15-cv-11-T-60CPT, formerly: 8:15-cv-00011
26
27

28

29



                            Defendant Pro Se: Marc Timothy Smith
                            Page 1 of 2 - Printed January 22, 2020
Case 8:15-cv-00011-TPB-CPT Document 151 Filed 01/22/20 Page 2 of 2 PageID 1719

     Defendant Pro Se’s Postpone or Appear by Telephone Motion/Request - Case
     8:15-cv-11-T-60CPT

30             MOTION TO POSTPONE OR FOR A TELEPHONE HEARING

31   Plaintiff is in Florida and Defendant resides in Ohio. Defendant Smith requests A
32   telephone hearing, or a postponement to late April or May of 2020 due the numerous
33   weather events this winter and distance issues.
34
35
36                                     I declare under penalty of perjury that the forgoing
37                                     is true and correct.
38                                     Dated and respectfully submitted using the
39                                     CM/ECF this 23 January 2020.
40
41                                     Marc Timothy Smith (Defendant pro se)
42
43                                     By:
44                                     /s/Marc Timothy Smith
45
46
47
48
49




                           Defendant Pro Se: Marc Timothy Smith
                           Page 2 of 2 - Printed January 22, 2020
